IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


STARR INDEMNITY & LIABILITY CO.  : No. 121 WAL 2020
                                 :
                                 :
           v.                    : Petition for Allowance of Appeal
                                 : from the Order of the Superior Court
                                 :
BROWNSVILLE MARINE PRODUCTS, LLC :
AND JAVIER SARDINA-GARCIA        :
                                 :
                                 :
           v.                    :
                                 :
                                 :
BENCHMARK INSURANCE COMPANY;     :
SYNERGY COMP INSURANCE           :
COMPANY; SYNERGY SELECT, LP; AND :
MK INDUSTRIES, INC.              :
                                 :
                                 :
PETITION OF: BENCHMARK INSURANCE :
COMPANY; SYNERGY COMP            :
INSURANCE COMPANY; AND SYNERGY   :
SELECT, LP                       :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.